Citation Nr: 0430970	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  97-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 

(The issue of entitlement to an increased evaluation for 
photocoagulation of the retina with residual serous 
detachment of the right eye will be the subject of a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to July 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The record discloses that the Board remanded this matter to 
the RO in May 1998 for further evidentiary development.  In 
an April 2000 decision, the Board denied the veteran's claim.

The veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court) in October 2000.  In a 
January 2001 brief, the Secretary of Veterans Affairs 
(Secretary) petitioned the Court vacate and remand the issue 
of entitlement to service connection for hearing loss for 
adjudication by the Board pursuant to the recently enacted 
Veterans Claims Assistance Act of 2000.  It was the 
Secretary's contention that the Board had provided a 
plausible basis for its denial of the claim for an increased 
evaluation for the service-connected eye disability (the 
subject of a separate decision), and that this aspect of the 
Board's April 2000 decision should be affirmed.  In March 
2001, the Court vacated and remanded the April 2000 decision 
in its entirety for adjudication of the issues addressed 
therein pursuant to the Veterans Claims Assistance Act of 
2000.

In May 2003 Board again denied service connection for 
bilateral hearing loss.  In an October 2003 joint motion to 
the Court, the parties (the appellant and the VA Secretary) 
requested that the May 2003 Board decision be vacated and the 
case remanded.  By an October 2003 order, the Court granted 
the joint motion. 

The issue of entitlement to an increased evaluation for 
photocoagulation of the retina with residual serous 
detachment of the right eye was remanded to the RO for 
additional development by the May 2003 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Court noted, in a joint motion for partial remand dated 
October 2003, that the Board, in making its decision in May 
2003, had considered evidence that had not been considered by 
the RO in the first instance.  In February 2002, the Board of 
Veterans' Appeals (Board) had ordered further development in 
the appellant's case.  Thereafter, this case was sent to the 
Board's Evidence Development Unit (EDU), to undertake the 
requested development.  The requested development was 
completed, and the veteran was informed of the new evidence 
the Board had received, to be used in determining his appeal, 
in a March 2003 letter.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2003).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

A review of the record reflects that additional pertinent 
evidence has been submitted since the statement of the case 
which the RO has not had the opportunity to review in 
conjunction with the veteran's claim.

In March 2004 the veteran's claim was reviewed by a 
specialist in ear disorders in order to render an opinion 
concerning the etiology of the veteran's reported hearing 
loss.  Subsequently received was additional evidence to 
include a May 2004 VA outpatient audiological report.  The 
Board is of the opinion that this new evidence should be 
considered by physician who reviewed the records in March 
2003.


Accordingly, this case is REMANDED for the following 
development:

1.  The RO is requested to forward the 
veteran's claims folder to the VA ear 
specialist (Medical Doctor) who reviewed 
the veteran's records in March 2003 for 
an addendum (if unavailable to another 
specialist (M.D.)).  Request the examiner 
to review the additional evidence 
received into the record, which includes 
a September 11, 2002 VA opinion and a May 
6, 2004 VA outpatient report.  In an 
addendum request the examiner to indicate 
whether any change is warranted in the 
prior opinion concerning the question as 
to whether it is as likely as not that 
the veteran's hearing loss is related to 
the inservice acoustic trauma.  If the 
examiner requires additional testing it 
should be conducted.  A complete 
rationale for any opinion expressed 
should be included in the examination 
request.

2.  Thereafter, the RO should re-
adjudicate the claim.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




